Citation Nr: 1411727	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  06-33 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to dependency and indemnity compensation benefits (DIC) based on service connection for the cause of the Veteran's death (COD).

2.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from October 1942 to October 1945.  He died in February 2006.  The appellant is the Veteran's surviving spouse. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded by the Board in November 2012 for additional development.  It was remanded again in September 2013 for additional development involving addendum nexus opinions from the examiners who provided opinions in March 2012 and January 2013 based on all of the medical evidence of record.  Subsequent nexus opinions were obtained by VA and added to the claims files.

Based on the above-noted action, there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2006 at the age of 83; the death certificate lists the cause of death as septic shock secondary to pneumonia due to non ST elevation myocardial infarction as a result of congestive heart failure and coronary artery disease.  

2.  At the time of the Veteran's death, he was assigned a 50 percent rating for PTSD, a 20 percent rating for shell fragment scars of the lumbar spine with multiple retained foreign bodies, a 10 percent rating for retained shrapnel wounds of the thoracic spine, a 10 percent rating for tinnitus, a 0 percent rating for residual scar of a left hernia repair, a 0 percent rating for malaria, and a 0 percent rating for bilateral hearing loss; individual unemployability (TDIU) was granted effective May 24, 2002. 

3.  The preponderance of the evidence is against a finding that the disabilities that caused the Veteran's death were incurred in or aggravated by military service or were proximately due to or aggravated by service-connected disability.

4.  The Veteran was not in receipt of or entitled to receive compensation based on total disability for a period of 10 years or more immediately preceding his death.


CONCLUSIONS OF LAW

1.  The Veteran did not have disability manifested by septic shock, pneumonia, non ST elevation myocardial infarction, congestive heart failure, and/or coronary artery disease due to disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  

2.  A service-connected disability did not cause or contribute substantially or materially in producing the Veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.310, 3.312 (2013).

3.  The claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318 must be denied.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided herein.

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in December 2012 that addressed all notice elements and informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  Although notice was sent after the initial rating decision in June 2006, rather than prior to initial adjudication, this notice defect has not resulted in prejudice, as the appellant has demonstrated, including at her March 2007 DRO hearing, knowledge of the elements necessary to show service connection for the cause of the Veteran's death.  Moreover, because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002); see also DeLaRosa v. Peake, 515 F.3d. 1319, 1322 (Fed. Cir. 2008).  There are relevant VA and private records of the Veteran during his lifetime that have been associated with the claims files.  In addition, the Veteran's service treatment records have been obtained and are contained in the claims files.  There are also several relevant medical opinions on file, including the opinions obtained in March 2012, January 2013, November 2013, December 2013, and January 2014.   

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the appellant's cause of death claims decided herein.  The Board additionally finds that general due process considerations have been complied with by VA, and the appellant has had a meaningful opportunity to participate in the development of her claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2008).

38 C.F.R. § 3.103(c)(2) (2013) requires that the DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The appellant was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the DRO asked questions of the appellant to ascertain evidence related to why the Veteran's death was related to service or to service-connected disability.  The case was subsequently remanded on two occasions by the Board for additional development.  The hearing focused on the elements necessary to substantiate the claims, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claims.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

Death Benefits Claim

The appellant is seeking service connection for the cause of the Veteran's death, as she believes that his service-connected disabilities materially contributed to his death from pneumonia and heart disease.

Service connection may be granted for disability or death resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013). 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a 
service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4). 

According to the Veteran's death certificate, he died in February 2006 from septic shock secondary to pneumonia due to non ST elevation myocardial infarction as a result of congestive heart failure and coronary artery disease.  No autopsy was performed.  At the time of the Veteran's death, the Veteran was assigned a 50 percent rating for PTSD, a 20 percent rating for shell fragment scars of the lumbar spine with multiple retained foreign bodies, a 10 percent rating for retained shrapnel wounds of the thoracic spine, a 10 percent rating for tinnitus, a 0 percent rating for residual scar of a left hernia repair, a 0 percent rating for malaria, and a 0 percent rating for bilateral hearing loss; TDIU was granted effective May 24, 2002.  

The Veteran's service treatment records do not contain any complaints or findings indicative of pneumonia or cardiovascular disease, including on separation medical evaluation in October 1945.

The Veteran's cardiovascular and respiratory systems were normal on VA general evaluations in June 1947 and May 1949.

VA treatment records dated from April 1985 to his death in February 2006 reveal that cardiac arrhythmia/hypertension and a history of transient ischemic attacks (TIA) were noted in September 1986.  It was reported on cardiology consultation in February 2003 that the Veteran had been hospitalized in November 2012 for severe pneumonia and had lost 34 pounds.  The hospital diagnoses included viral pneumonia with respiratory failure and sepsis syndrome; chest pain with myocardial infarction rule out; questionable viral pericarditis; hypertension; and irregular heartbeat, questionable atrial fibrillation.  Atrial fibrillation was diagnosed on the cardiology consultation in February 2003.  It was reported in January 2006 that the Veteran had heart failure, most likely related to hypertension and atrial fibrillation.  

The appellant testified at a RO in March 2007 that the Veteran's multiple service-connected disabilities, especially his PTSD, put undue strain on his heart and contributed substantially to his death.  

After review of the claims files, a VA cardiologist concluded in March 2012 that it was less likely than not that the Veteran's cause of death was related to his service-connected disabilities.  Although chest X-rays in October 2002 showed metallic densities superimposed over the lungs, mostly in soft tissue, there was no mention in the record of shrapnel pieces contiguous to or physically affecting the Veteran's cardiac function.  The cardiologist also noted that there was no evidence from the multiple physicians' evaluations on file, as well as from imaging studies, that the retained shrapnel affected the Veteran's heart structurally or functionally.  The longstanding presence of shrapnel pieces was also unlikely to cause or contribute to pneumonia or septic shock.  Although the Veteran had a history of malaria, there had been no post-service evaluation, treatment, or diagnosis of malaria.  The anemia found in February 2006 was considered to be likely related to his gastrointestinal problems rather than to his malaria, as he had a history of colon polyps and was taking a blood thinner for his atrial fibrillation.  The cardiologist concluded that the continued treatment with quinine sulfate was for disability other than malaria, such as inflammatory arthritis or for his leg movement problem.  The cardiologist also opined that there was no evidence that the Veteran's death was related to his service-connected spine disorders, hearing loss, tinnitus, or inguinal hernia condition.  

According to a January 2013 opinion from a VA psychiatrist, based on a review of the record, the Veteran's pneumonia and cardiovascular disease was not proximately related to or aggravated by his service-connected disabilities.  Rather, the evidence indicated that the Veteran was overwhelmed at an advanced age by multi-system failure of the heart, respiratory, and immune systems, which resulted in death.

In response to the September 2013 Board remand, an addendum opinion was obtained in November 2013 from the VA psychiatrist who provided the January 2013 opinion.  This psychiatrist noted that her opinion did not change.

In response to the September 2013 Board remand, the VA cardiologist noted review of all relevant evidence and concluded in December 2013 that the additional evidence did not change his opinion from March 2012.  

Also added to the record is a January 2014 opinion from another VA physician.  This evaluation included copies of the relevant evidence in the record, and he highlighted relevant evidence used to answer the question of whether the Veteran's service-connected disabilities caused or materially contributed to his death.  After review of the entire record, including the records in Virtual VA, this evaluator provided a three-page opinion in which he agreed with the prior VA opinions that it was less likely than not that any of the Veteran's service-connected disabilities caused or contributed to his death.  With respect to the Veteran's PTSD, the evaluator noted that although GAF scores varied from 34 to 65 in the years prior to the Veteran's death, he declined medical treatment for his PTSD in October 2002 because he thought that he was taking too many medications already and felt that he could manage without them.  After being hospitalized for severe pneumonia with a 30 pound weight loss in November 2012, it was noted on evaluation in January 2003 that there was "not much to report on PTSD side of things."  The evaluator cited to a February 2003 cardiology report in which it was noted that the Veteran had been "doing great" prior to his hospitalization in November 2012, playing golf and walking 1-2 miles occasionally.  Consequently, the evaluator found no reasonable basis to associate his PTSD, as well as his other service-connected disabilities, with the pneumonia and cardiovascular disease that caused his death.

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the claim for service connection for the cause of the Veteran's death must be denied.  The Veteran's service treatment records do not show complaints, treatment, findings, or diagnoses indicative of the pneumonia or cardiovascular disease that caused his death.  His cardiovascular and respiratory systems were normal on VA evaluations in June 1947 and May 1949.  The first medical evidence of pneumonia or cardiovascular disease is in September 1986, which is more than 40 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  There is no medical evidence linking the Veteran's pneumonia or cardiovascular disease specifically to service.

The Board must now determine whether any of the Veteran's service-connected disabilities are causally related to his death from septic shock secondary to pneumonia due to non ST elevation myocardial infarction as a result of congestive heart failure and coronary artery disease.  

There is no medical opinion of record in which it is concluded that any of the Veteran's service-connected disabilities contributed substantially or materially to his death.  

The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including the appellant's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after 
the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the appellant is competent to report her observations as to the Veteran's symptomatology prior to his death, she is not competent to opine as to an etiological relationship between the Veteran's service-connected disabilities and the disabilities that caused his death.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

As noted above, there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In such a situation, however, it would not generally be reasonable to hold that a service-connected disability accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).  Based on the above evidence, the Veteran did not have a service-connected disability that affected a vital organ and was of such severity as to have a material influence in accelerating death.  

In sum, the preponderance of the evidence of record fails to demonstrate that the Veteran's cause of death, septic shock secondary to pneumonia due to non ST elevation myocardial infarction as a result of congestive heart failure and coronary artery disease, was related to his service in the military or to service-connected disability.  Although the Board acknowledges the sincerity of the appellant's beliefs that the Veteran death is causally related to his service-connected disabilities, the Board concludes that the Veteran's military service and his service-connected disabilities did not cause or contribute to his death.  

For these foregoing reasons, the claim for service connection for the cause of the Veteran's death must be denied.  In making this determination, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

It was contended on behalf of the appellant in February 2014 that the medical evidence of record is inadequate to deny the DIC claim because the VA psychiatric opinions do not refer to the records reviewed and because the January 2014 VA opinion is not from a specialist.  It was recommended that the case be remanded for an Expert Medical Opinion.  The Board concludes, however, that there is sufficient medical evidence of record for a reasoned determination.  There are two opinions from a cardiologist who noted that he had reviewed all of the evidence of record, to include the evidence in Virtual VA.  There is also an updated statement in November 2013 from the psychiatrist who reviewed the record and provided an opinion in January 2013.  
Although this opinion does not refer to the additional medical evidence added to the file after her January opinion, as directed by the Board, it appears that she reviewed the evidence, as this evidence was of record in November 2013 and she noted that her opinion had not changed, implying that her opinion had not changed despite additional evidence.  Moreover, her opinion is supplemented by the January 2014 opinion.  Although the January 2014 opinion is not from a psychiatrist, it is from a physician who discusses the relevant evidence of record and provides a thorough explanation for why the Veteran's service-connected disabilities are not related to his death.  With respect to the reference to the veteran's sleep disorder as a contributing factor to the disabilities that caused his death, the Board would note that the Veteran was not service connected for a sleep disorder.


38 U.S.C.A. § 1318 Claim

Section 1318 of title 38, United States Code, authorizes payment of DIC to a benefits-eligible surviving spouse in cases where a Veteran's death was not service connected, provided the Veteran was in receipt of or entitled to receive compensation at the rate of 100 percent (total rating) due to service-connected disability for a period of ten or more years immediately preceding death.  The statute was implemented at 38 C.F.R. § 3.22.  As noted above, the Veteran was granted TDIU effective May 24, 2002.  He died February 26, 2006.

Since the Veteran was not in receipt of or entitled to receive compensation at the rate of 100 percent (total rating) due to service-connected disability for a period of ten or more years immediately preceding his death, the appellant is not entitled to DIC in this case under the provisions of 38 U.S.C.A. § 1318.  

Based on the foregoing, the appellant's DIC claim must be denied as a matter of law.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Mason v. Principi, 16 Vet. App. at 132; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the preponderance of the evidence is against each of the appellant's claims, as discussed above, the benefit of the doubt doctrine is not for application.  Gilbert v.  Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 

Benefits under the provisions of 38 U.S.C.A. § 1318 are denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


